Citation Nr: 0809470	
Decision Date: 03/21/08    Archive Date: 04/03/08

DOCKET NO.  03-15 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD).  

3.  Entitlement to a total disability rating for 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from June 1964 to June 1967.  
He was awarded the Combat Infantryman Badge (in addition to 
other awards) for his service in the Republic of Vietnam.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) St. Petersburg, Florida, Regional 
Office (RO).


FINDINGS OF FACT

1.  The veteran's hearing loss is not due to in-service 
acoustic trauma.  

2.  Prior to January 5, 2005, the veteran's PTSD is not 
manifested by suicidal ideation, obsessional rituals; 
impaired speech; near-continuous panic; impaired impulse 
control; spatial disorientation; neglect of personal 
appearance and hygiene; impaired thought processes or 
communication; delusions, hallucinations; or inappropriate 
behavior; or inability to establish or maintain 
relationships.

3.  Effective January 5, 2005, the veteran's PTSD, with 
associated symptoms such as suicidal ideation, difficulty in 
adapting to stressful circumstances, and episodes of 
obsessional behavior, resulted in occupational and social 
impairment with deficiencies in most areas such as work, 
personal relations, and mood, but not total impairment.

4.  Prior to January 5, 2005, the veteran had a combined 
rating of 60 percent and there is no evidence that service-
connected disabilities rendered the veteran unfit for gainful 
employment.  

5.  Effective January 5, 2005, the veteran had a combined 
rating of 70 percent and the evidence suggests that the 
service-connected disabilities are of such nature and 
severity as to prevent him from obtaining and retaining 
substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hearing loss have 
not been met.  38 U.S.C.A. §§ 1110, 1112 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2.  From January 5, 2005, forward, the criteria for a rating 
of 70 percent, but no higher, for PTSD have been met, but 
prior to January 5, 2005, the criteria for an initial rating 
in excess of 50 percent have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, 
Diagnostic Code 9400 (2007).

3.  From January 5, 2005, forward, the criteria for TDIU have 
been met, but prior to January 5, 2005, the criteria for TDIU 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  

In November 2002, the agency of original jurisdiction (AOJ) 
sent a letter to the veteran providing the notice then 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
for the claim of service connection for bilateral hearing 
loss.  In April 2006, the veteran was provided with notice of 
the effective date and disability ratings.  Although this 
notice was not timely and the claim was not readjudicated, 
because service connection has been denied, any question as 
to the appropriate disability rating or effective date is 
moot, and there can be no failure-to-notify prejudice to the 
veteran.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

In April 2003, the AOJ sent the veteran a letter providing 
the notice then required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) for the claim of an increased initial 
rating, and the claim was subsequently readjudicated without 
taint from the prior decision.  In October 2004, the AOJ sent 
the veteran a letter providing the notice then required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) for the claim 
of TDIU.  Although these notice letters do not specifically 
address the effective date that may be assigned following a 
grant of increased compensation or TDIU, such notice was 
provided in April 2006, and any error in failing to timely 
notify the veteran regarding assignment of an effective date 
is harmless, since the veteran may disagree with the 
effective dates assigned when the RO implements this 
decision.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

VA has also done everything reasonably possible to assist the 
veteran with respect to his claim for benefits, such as 
obtaining medical records, providing a personal hearing, 
providing a VA examination, and obtaining Social Security 
Administration (SSA) benefits.  Consequently, the Board finds 
the issue ready for review.  

Service connection for hearing loss

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Service connection may 
also be granted for chronic disorders, such as sensorineural 
hearing loss, when manifested to a compensable degree within 
one year of separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Impaired hearing will be considered a disability for VA 
purposes when the auditory thresholds in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) are 40 
decibels or more; or when the thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

The veteran contends that his hearing loss results from in-
service noise exposure to demolitions, explosions, and 
artillery fire.  The veteran's DD-214 indicates that he 
received the combat infantry badge and that he served as an 
infantry pioneer (civilian equivalent "blaster") while in 
service.  

In cases where the evidence shows that the veteran engaged in 
combat with the enemy, VA will accept satisfactory lay or 
other evidence of service incurrence if it is consistent with 
the circumstances, conditions or hardship of such service, 
notwithstanding the fact that there is no official record of 
such in-service incurrence; to that end, any reasonable doubt 
shall be resolved in favor of the veteran.  38 U.S.C.A. § 
1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2007).  This 
provision does not establish a presumption of service 
connection, but it eases the combat veteran's burden of 
demonstrating the occurrence of some in-service incident to 
which the current disability may be connected.  See Collette 
v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).  There must 
still be medical evidence of a current disability and a link 
between the current disability and in-service incurrence.  

The evidence indicates that the veteran has been diagnosed 
with sensorineural hearing loss, as defined by 38 C.F.R. § 
3.385, and the veteran's in-service exposure to acoustic 
trauma is conceded based on his combat experience and the 
nature of his in-services duties.  The Board finds that 
service connection is not warranted, however, because the 
evidence does not indicate that the veteran's hearing loss is 
related to the in-service noise exposure.  

The veteran's service medical records do not report any 
treatment or complaints pertaining to hearing loss, an April 
1965 physical profile record lists a hearing profile of 1, 
and the June 1967 separation examination record reports that 
the veteran's hearing was normal, with a puretone threshold 
of 0 decibels at each frequency.  See Odiorne v. Principi, 3 
Vet. App. 456, 457 (1992) (observing that the "PULHES" 
profile reflects the overall physical and psychiatric 
condition of the veteran on a scale of 1 (high level of 
fitness) to 4 (a medical condition or physical defect which 
is below the level of medical fitness for retention in the 
military service)).

In March 2004, a VA audiologist opined that, based on a 
review of the evidence of record, particularly the reported 
audiological findings on separation, the veteran's hearing 
loss was "not as likely as not due to acoustic trauma 
incurred during military service."  The veteran has not 
submitted any competent medical evidence relating his hearing 
loss to service, and although he has reported that such a 
link exists, as a layperson, he is not competent to comment 
on the etiology of a medical disorder.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Consequently, in 
light of the VA examiner's negative nexus opinion and the 
lack of countervailing competent evidence, service connection 
must be denied.  



Increased rating for PTSD

For historical purposes, it is noted that service connection 
was established for PTSD by the RO in a January 2001 decision 
(one of the decisions currently on appeal), based on the 
veteran's combat experience in Vietnam and a diagnosis of 
PTSD linked to his reported stressors.  The veteran was 
initially assigned a 50 percent rating, which he appealed.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155;   38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  38 C.F.R. § 4.14.  In an appeal of an initial rating 
(such as in this case), consideration must be given to 
"staged" ratings, i.e., disability ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  The Board will thus 
consider entitlement to "staged ratings."

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence of record.  Indeed, the 
Federal Circuit has held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000).  Therefore, the Board will summarize the relevant 
evidence where appropriate, and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the instant claim.

Under the rating criteria for mental disorders, a 70 percent 
rating is assigned for occupational and social impairment 
with deficiencies in most areas, such as work, family 
relations, judgment, thinking or mood, due to symptoms such 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others, intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

The "such symptoms as" language of the diagnostic codes for 
mental disorders in 38 C.F.R. § 4.130 means "for example" 
and does not represent an exhaustive list of symptoms that 
must be found before granting the rating of that category.  
See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  
However, as the Court also pointed out in that case, 
"[w]ithout those examples, differentiating a 30% evaluation 
from a 50% evaluation would be extremely ambiguous."  
Id.  The Court went on to state that the list of examples 
"provides guidance as to the severity of symptoms 
contemplated for each rating."  Id.  Accordingly, while each 
of the examples needs not be proven in any one case, the 
particular symptoms must be analyzed in light of those given 
examples.  Put another way, the severity represented by those 
examples may not be ignored.

The evidence reports the veteran's consistent endorsement of 
symptoms such as hyperarousal, insomnia, social isolation, 
irritability, anger control problems, mood swings with crying 
spells, nightmares, intrusive thoughts, depression, anxiety, 
and poor concentration and retention.  The records also 
consistently report the veteran's negative history of 
homicidal ideation, hallucinations, and delusions, and the 
treatment records do not report a diagnosis of panic attacks.  
But see January 2006 Christian statement (summarizes 
veteran's treatment history and states veteran diagnosed with 
panic attacks; this claim not corroborated by evidence of 
record, however).

Effective January 5, 2005, the Board finds that the evidence 
warrants a staged rating based on the objective evidence of 
more severe symptoms on the date of the January 2005 exam.  
See Fenderson, 12 Vet. App. 119, 126 (1999).  Beginning in 
January 2005, the records report the veteran's histories of 
suicidal ideation (without intent/plan), thinking of 
confrontation in combat terms, obsessional ritual (the 
veteran reported patrolling the perimeter of his house two to 
three times a night), and having a gun in every room of the 
house and under his pillow, and the veteran has reported that 
"playing with his guns" is his only meaningful hobby.  See, 
e.g., January 2005 VA examination record; August 2005 and 
January 2006 VA treatment records.  The evidence of record 
also indicates that the veteran was estranged from his wife 
and his in-laws and that he spent most of his time alone with 
his dogs, though he also maintained contact with his brothers 
and was close to a couple of combat veterans in his PTSD 
group.  Finally, the evidence reports findings that the 
veteran had to struggle to maintain reality contact, that he 
expected to be attacked at any times so he was always 
prepared to repel attack, and that his tolerance for stress 
was low with high stress impairing his judgment and impairing 
his ability to stay on focus.  See January 2006 Christian 
statement; January 2006 VA treatment record.  

A rating higher than 70 percent is not warranted as the 
records contain no findings of total impairment.  There is no 
evidence that the veteran is unable to perform his activities 
of daily living; he is generally noted to be properly 
dressed, groomed, and oriented with no medical findings of a 
thought, speech, or memory disorder; and his thought 
processes and associations and speech are generally reported 
to be coherent.  Additionally, the records do not report any 
inappropriate behavior or that the veteran poses a persistent 
danger to himself or others.  The veteran has denied having 
suicidal intent though he has reported ideation, and, 
although the veteran has a history of involvement in 
altercations and viewing conflict in "combat terms," the 
records indicate that the veteran has responded to the 
altercations in a restrained, nonviolent manner, and there is 
a negative history of homicide ideation.  The Board also 
notes that the records reflect the assignment of Global 
Assessment of Functioning scores that indicate less than 
total impairment.  Consequently, the Board finds that a 70 
percent rating, but no higher, is warranted effective January 
5, 2005.  

Prior to January 5, 2005, a rating in excess of 50 percent is 
not warranted.  The evidence during this period indicates 
that the veteran generally was fully oriented with a reactive 
affect; good judgment, insight, and speech; and had 
relationships with his wife and other combat veterans.  
Additionally, the evidence indicates negative histories as to 
suicidal or homicidal ideation and hallucinations.  

The records also indicate that the veteran maintained 
employment until approximately June 2002, when he stopped 
working after an on-the-job injury.  The Board notes that 
treatment records dating after the veteran stopped working 
report the veteran's history of increased anxiety, 
irritability, nightmares, and mood swings; diminished 
concentration and possible paranoid ideation, an August 2003 
SSA psychiatric examination record reports the examiner's 
finding that "anxiety likely will affect work-related mental 
activities involving social interaction and adaptation," and 
a February 2003 VA examination record reports the findings of 
disheveled appearance, though the veteran was noted to still 
be fairly groomed; occasionally illogic thought processes; 
limited insight, judgment and coping abilities; and 
diminished cognitive functioning.  

With the exception of the February 2003 VA examination 
record, the treatment records dating after the veteran 
stopped working generally indicate that thought processes 
were logical and goal-directed, appearance was neat, and 
cognitive functioning was intact, and the records 
predominantly report that affect was reactive and the veteran 
was fully oriented.  Additionally, September and December 
2003 SSA evaluations indicate psychologists' findings that 
the veteran had adequate social and cognitive functions and 
adaptation ability to sustain employment, and the December 
2003 SSA psychologist found that the evidence indicated "no 
significant change to the veteran's mental condition" since 
he stopped working.  

Consequently, although the records dating prior to January 5, 
2005, report a worsening of the veteran's symptomatology 
after he stopped working, to include social impairment, a 
deterioration of his relationship with his wife, and 
diminished concentration, the evidence on the whole most 
nearly approximates the current rating.  The Board notes that 
this findings is supported by examiners' assessments of 
"moderate" or "moderate to severe" PTSD and the examiners' 
predominant assignment of a GAF score of 55, which 
corresponds to moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  See 
Carpenter (Eugene) v. Brown, 8 Vet. App. 240 (1995). 


TDIU

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  In reaching such a 
determination, the central inquiry is "whether the veteran's 
service-connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  

        Prior to January 5, 2005

Prior to January 5, 2005, service connection is in effect for 
tinnitus and PTSD, with a combined rating of 60 percent.  
Because the veteran's combined rating never reached 70 
percent, TDIU is only available if the veteran has been 
rendered unemployable solely due to the service-connected 
disability regardless of the total rating percentage 
currently assigned.  In other words, TDIU is only available 
if an extraschedular rating is warranted.  

An extraschedular total rating based on individual 
unemployability may be assigned in the case of a veteran who 
fails to meet the percentage requirements but who is 
unemployable by reason of service-connected disability.  38 
C.F.R. §§ 3.321, 4.16(b).  For a veteran to prevail on a 
claim for a total compensation rating based on individual 
unemployability on an extraschedular basis, the record must 
reflect some factor which takes the case outside the norm.  
The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A disability rating in 
itself is recognition that the impairment makes it difficult 
to obtain or keep employment, but the ultimate question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

The evidence of record does not indicate that an 
extraschedular rating is warranted because the record does 
not include evidence that would take the veteran's case 
outside the norm.  Although the evidence indicates that the 
veteran's PTSD results in occupational impairment, this 
impairment is taken into account in the evaluation assigned, 
and the record contains no finding or other evidence 
suggestive of total individual unemployability due to the 
service connected disabilities.  In fact, September and 
December 2003 SSA assessment records report findings that the 
veteran appeared "capable of routine repetitive tasks on a 
sustained basis within his physical abilities and in a low 
stress environment."  

Finally, the evidence indicates that the veteran last worked 
in June 2002, when he stopped working after injuring himself 
on the job, he has stated that he tried to return to work 
after the accident, but he was informed that he was no longer 
needed; and, he believes it was because coworkers complained 
about the difficulty of working with him because of his bad 
temper.  To the extent that the veteran is claiming that he 
could not work after June 2002 due to the manifestations of 
his PTSD, the Board points out that as a layperson, the 
veteran is not competent to offer a competent medical opinion 
in this regard.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

In view of the above, the Board finds that referring the 
claim to the Director of Compensation for extra-schedular 
consideration (as directed by 38 C.F.R. § 4.16(b)) is not 
warranted for the time period prior to January 5, 2005.


        

Effective January 5, 2005

Based on the Board's decision above which grants a staged 
increase for PTSD, the veteran has a combined rating of 70 
percent, effective January 5, 2005; consequently, he meets 
the schedular threshold for determining entitlement to a TDIU 
rating.  The only question remaining is whether there is 
evidence that the veteran is unable to secure substantially 
gainful occupation as the result of this disability.  

As discussed above, the veteran last worked in June 2002, 
when he stopped working after injuring himself on the job.  
The veteran has stated that he tried to return to work after 
the accident, but he was informed that he was no longer 
needed, and he believes it was because coworkers complained 
about the difficulty of working with him because of his bad 
temper.  The veteran has stated that he usually worked by 
himself when employed because he had trouble getting along 
with coworkers, and he has estimated that since separation he 
has worked over 100 different kinds of jobs (in the same 
business but with different people and companies), owing to a 
long pattern of having problems with coworkers, getting 
reprimanded, and being asked to leave jobs.  

In January 2006, a VA psychologist submitted a statement 
reporting his opinion that the veteran's tolerance for stress 
was low and the veteran's functioning varied significantly 
depending on the stress levels, with high stress levels 
resulting in a severe impairment of judgment, combat 
ideation, and near-delusional behavior.  See January 2006 
Christian statement.  In March 2006, a VA examiner opined 
that "it would be very difficult for the veteran to maintain 
employment in any arena that would require him to engage with 
others in any meaningful way."  

Based on the evidence of a worsening of symptomatology in 
January 2005 (discussed above in the PTSD rating claim), the 
findings of impaired stress tolerance, and inability to work 
with others, and giving the benefit of the doubt to the 
veteran, the Board finds that the evidence warrants a grant 
of TDIU effective January 5, 2005.  


ORDER

Service connection for hearing loss is denied.  

A 50 percent rating, but no higher, is granted for PTSD from 
January 5, 2005, forward; and a rating in excess of 50 
percent is denied prior to January 5, 2005.

TDIU is granted from January 5, 2005, forward, but denied 
prior to January 5, 2005.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


